 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   GLENN BOSWORTH,                           Case No. CV 14-0498 DMG (SS)

12                     Plaintiff,              ORDER ACCEPTING FINDINGS,

13        v.                                   CONCLUSIONS, AND

14   UNITED STATES OF AMERICA, et              RECOMMENDATIONS OF UNITED
     al.,
15                                             STATES MAGISTRATE JUDGE
                       Defendants.
16

17

18        Pursuant   to     28   U.S.C.    §   636,    the   Court   has   reviewed

19   Plaintiff’s   Fourth    Amended      Complaint,    Defendant’s    “Motion   to

20   Dismiss Fourth Amended Complaint, or, in the Alternative, Motion

21   for Summary Judgment,” all the records and files herein, the

22   Amended Report and Recommendation of the United States Magistrate

23   Judge [Doc. # 123], and Plaintiff’s Objections [Doc. # 124].             After

24   having made a de novo determination of the portions of the Amended

25   Report and Recommendation to which Objections were directed, the

26   Court concurs with and accepts the findings and conclusions of the

27   Magistrate Judge.

28
 1        IT IS ORDERED that Defendant’s Motion for Summary Judgment is
 2   GRANTED.
 3

 4        IT    IS   FURTHER   ORDERED   that   Judgment   shall   be   entered
 5   dismissing this action without prejudice.
 6

 7        The Clerk of the Court shall serve copies of this Order and
 8   the Judgment herein on Plaintiff at his current address of record
 9   and on counsel for Defendant.
10

11        LET JUDGMENT BE ENTERED ACCORDINGLY.
12

13   DATED:    September 27, 2019
14                                            DOLLY M. GEE
                                              UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
